—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered June 9, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The jury’s determinations of fact and credibility are supported by the record and the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490).
Defendant’s claims of error regarding identification testimony are unpreserved and we decline to review them in the interest of justice.
The court properly permitted the prosecutor to cross-examine a defense witness regarding his failure to come forward promptly with exculpatory information, after establishing that defendant and the witness were long-time friends, that the witness was aware of the charge pending against defendant and that the witness had the opportunity to come forward expeditiously (People v Dawson, 50 NY2d 311; People v Jackson, 214 AD2d 475, lv denied 86 NY2d 796). We reject defendant’s argument that this type of impeachment should be limited to alibi witnesses. Concur — Sullivan, J. P., Rosenberger, Rubin, and Williams, JJ.